Citation Nr: 1428855	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from January 16, 2001 to November 19, 2001.  38 C.F.R. § 3.7(h) (2013).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2014, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.

There are no electronic (Virtual VA or Veterans Benefits Management System) files currently associated with the Veteran's claim.

For the reasons set forth below, this appeal is again being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When this case was remanded in January 2014, the Board found that the Veteran had reasonably raised the issue of entitlement to service connection for an acquired psychiatric disorder.  The Board explained that that issue was inextricably intertwined with the matter currently on appeal, inasmuch as an award of service connection for an acquired psychiatric disorder might provide the factual basis necessary to establish basic eligibility under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  See 38 U.S.C.A. § 3311(b)(2) (West Supp. 2013); 38 C.F.R. § 21.9520(b) (2013); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, the Board requested that the service connection claim be referred to appropriate RO personnel for notice, development, and adjudication.  Then, after adjudicatory action on that claim had been completed to the extent possible, the matter of the Veteran's basic eligibility for VA educational assistance under Chapter 33 was to be readjudicated based on the entirety of the evidence.  

Unfortunately, the record reflects that the requested development has not been completed.  In essence, the AOJ declined to refer the Veteran's claim for service connection to appropriate RO personnel for notice, development, and adjudication, as requested in the remand.  The AOJ concluded that the service department, and not VA, determines a claimant's reason for separation (here, for a "personality disorder"); that an adjudication of the service connection claim would be for VA compensation purposes only, and would have no bearing on his Chapter 33 claim; and, therefore, that the two claims were not inextricably intertwined.

The Board disagrees with the AOJ's conclusions.  The Board acknowledges that service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  38 C.F.R. § 3.203 (2013); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Further, the law governing entitlement to VA educational assistance under Chapter 33 does contain a list of "covered discharges and releases" that incorporate determinations by the service department for purposes of determining entitlement to Chapter 33 benefits under the provisions of 38 U.S.C.A. § 3311(b)(1), (3), (4), (5), (6), (7), and (8).  See 38 U.S.C.A. § 3311(c).

However, in this case, the Veteran's entitlement to Chapter 33 benefits is governed by 38 U.S.C.A. § 3311(b)(2).  Notably, that provision does not require that the Veteran have a "medical discharge," as determined by the service department, or that he be discharged or released from service under one of the conditions listed in 38 U.S.C.A. § 3311(c).  Rather, it requires only that he have been discharged from service due to "a service-connected disability."  38 U.S.C.A. § 3311(b)(2)(B) (West Supp. 2013).  The statutes and regulations pertaining to "service connection" assign to appropriate VA personnel the roles of fact finder and adjudicator of the question of whether a particular disability is service connected.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 (2013).  The findings of the service department are certainly evidence to be weighed in making a determination as to service connection; however, they are not determinative in that regard.  The Board is unable to find any statutory support for the AOJ's position that VA lacks authority to determine if the Veteran's discharge was due to "a service-connected disability" for purposes of Chapter 33.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been completed, the Board has no choice but to return this case to the AOJ.  A remand is required.  38 C.F.R. § 19.9 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Refer the matter of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to appropriate RO personnel for notice, development, and adjudication.

2.  After adjudicatory action on the matter of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been completed to the extent possible, the matter of his basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

